Citation Nr: 1020928	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1967.  

This matter came to the Board of Veterans' (Board) from a May 
2004 rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was filed in 
June 2004, a statement of the case was issued in October 
2005, and a substantive appeal was received in December 2005.  

The Veteran testified at a hearing before the undersigned in 
May 2008.  

In a July 2008 decision, the Board denied the Veteran's claim 
of entitlement to a compensable disability rating for 
bilateral hearing loss.  The Veteran subsequently appealed 
this issue to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, 
the Veteran's representative and VA's Office of the General 
Counsel filed a joint motion to vacate the Board's decision 
and remand the Veteran's claim for readjudication.  In a 
November 2009 Order, the Court granted the joint motion, 
vacated the Board's July 2008 decision, and remanded this 
case to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The November 2009 Joint Motion for Remand instructed the 
Board to make a determination as to whether the claim should 
be referred to VA's Director of Compensation and Pension 
Service for a decision on whether the appellant is entitled 
to a total disability rating based on individual 
unemployability (TDIU) on an extraschedular basis.  
Unfortunately, the Veteran has not been provided with notice 
of the provisions of 38 C.F.R. § 4.16 and the requirements 
for establishing entitlement to a TDIU on an extraschedular 
basis.  Under the circumstances, this matter must be returned 
to the RO.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished a 
supplemental statement of the case that 
advises him of the provisions of 38 
C.F.R. § 4.16(a) and (b).  The RO 
should also inform the Veteran of the 
provisions of 38 C.F.R. § 3.321(b)(1) 
and the requirements for establishing 
entitlement to an extra-schedular 
evaluation for bilateral hearing loss 
disability.  Specifically, the Veteran 
should be advised that he can submit or 
identify evidence in conjunction for 
his claim for increased rating for 
bilateral hearing loss disability which 
tends to show marked interference with 
employment and/or frequent 
hospitalization due to this disability.  
He should further be advised that such 
evidence can include documentation 
demonstrating the amount of time he has 
lost from work specifically as a result 
of the bilateral hearing loss 
disability.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

3.  The RO should then review the 
expanded record and re-adjudicate the 
issue of entitlement to an increased 
rating for bilateral hearing loss 
disability, to include the matters of 
whether referral of the claim for 
extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1), or for 
consideration of a total disability 
rating based on individual 
unemployability on an extraschedular 
basis under 38 C.F.R. § 4.16(b), is 
warranted.  Should submission under 
§ 3.321(b) or § 4.16(b) be deemed 
unwarranted, the reasons for this 
decision should be set forth.  

If the benefit sought on appeal is not granted, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

